Argued January 19, 1937.
The error, if it was such, in permitting witnesses in a condemnation proceeding to testify, as an element of damages, that it would be necessary for the landowner to build another driveway to obtain access to his building if the old highway should be abandoned, was cured by the charge of the court below warning the jurors to wholly disregard this testimony. The positive instructions of the court withdrawing the testimony complained of from the consideration of the jury cured all error and removed any prejudice which may have been instilled in their minds.
The charge that the jury's verdict must be for appellee was entirely proper. It is not disputed there was a taking of 1.32 acres of his land in such a manner that it was irregularly divided into two pieces, and there was no evidence which would warrant a finding of any special benefits to appellee in mitigation of the damages suffered. Appellee was clearly entitled to damages for the decreased market value of his land immediately after the taking, and the only matter for the jury to determine was the extent of damages suffered.
Judgment affirmed. *Page 328